Plaintiffs, husband and wife, seek recovery of damages from defendant, a physician, upon a claim that he made a mistake in diagnosing an injury to the wife's foot. The court below entered a compulsory nonsuit, which it refused to take off, relying upon our decisions, the latest of which isDuckworth v. Bennett, 320 Pa. 47, 181 A. 558, where we held that a physician is not responsible for an error of judgment or a mistake in diagnosis in the treatment of a patient. The action of the court below was correct.
Judgment affirmed. *Page 396